            Case MDL No. 2978 Document 15 Filed 10/30/20 Page 1 of 4



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


IN RE: HOTEL BOOKING ADA LITIGATIONS                                MDL No. 2978


 PLAINTIFF’S MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. SECTION 1927
                       AND INHERENT POWERS

       Plaintiffs, Saim Sarwar, Janis Shumway and Deborah Laufer, by and through undersigned

counsel, hereby files the instant Motion For Sanctions against both Defendant Hotels and Stuff,

Inc., and its attorney, John Allen Roth pursuant to the inherent powers of this Panel and 28

U.S.C. Section 1927.

                                       MEMORANDUM

I.     Defendant Hotel’s And Stuff And Attorney Roth Commenced These Multidistrict
       Proceedings Vexatiously And Frivolously

       For the reasons set forth in Plaintiff’s Opposition To Defendant’s Motion To Transfer,

Hotel and Stuff’s and Roth’s commencement of these proceedings is so lacking in merit that

sanctions are warranted.

       As set forth in Plaintiff’s Memorandum, nothing submitted by Mr. Roth or Hotels and

Stuff had any factual basis or were warranted by existing law. Rather, their actions were

completely frivolous and entirely devoid of merit. Indeed, Mr. Roth and Hotels and Stuff

commenced these multidistrict proceedings, then proceeded to file motions in forty different

cases. The only case in which Mr. Roth represents anybody was the Original Case filed against

Hotels and Stuff. The other cases involved 39 other completely unrelated defendants, many of

whom have their own counsel. Thus, not only has this Plaintiff’s attorney and all the other

plaintiff’s attorneys been forced to review and react to Mr. Roth’s frivolous proceeding and
             Case MDL No. 2978 Document 15 Filed 10/30/20 Page 2 of 4



motions, but all the other defendant’s attorneys in all the other actions have likewise been forced

to become involved, as Mr. Roth obviously attempts to affect their clients’ interests, interfere

with their litigation, and possibly usurp representation of their clients.

       Any attorney who multiplies the proceedings in any case unreasonably and vexatiously

may be required by the court to pay excess costs, expenses and attorneys' fees. 28 U.S.C. § 1927.

Cody v. Palmyra Park Hosp. Inc., 398 Fed.Appx. 556, 559 (11th Cir.2010). The Statute

permitting the imposition of sanctions against attorneys for vexatious and unreasonable

multiplication of proceedings requires a court to find an attorney has (1) multiplied proceedings,

(2) in an unreasonable and vexatious manner, (3) thereby increasing the cost of the proceedings,

and (4) doing so in bad faith or by intentional misconduct. In re Schaefer Salt Recovery, Inc.,

542 F.3d 90, 100 (3rd Cir. 2008) The purpose is the deterrence of intentional and unnecessary

delay in the proceedings. Id.

       In Chambers v. NASCO, Inc., 501 U.S. 32, 50, (1991), the Supreme Court noted that “if

in the informed discretion of the court, neither the statute nor the Rules are up to the task, the

court may safely rely on its inherent power” in imposing appropriate sanctions.       For example,

Section 1927 was inadequate because it applied only to attorneys and the lower court could go

beyond the limits of this statue to sanction the party. In Chambers, neither Fed. R. Civ. P. 11,

nor 28 U.S.C. Section 1927 warranted the imposition of sanctions. Nonetheless, sanctions could

be imposed pursuant to the trial court’s inherent power. Among the conduct the Court deemed

sanctionable bad faith was the filing of false and frivolous pleadings and other delay tactics

which ran up litigation costs. According to the Court:

               Federal courts have the inherent power to manage their own proceedings and to
               control the conduct of those who appear before them. In invoking the inherent

                                                  2
             Case MDL No. 2978 Document 15 Filed 10/30/20 Page 3 of 4



               power to punish conduct which abuses the judicial process, a court must exercise
               discretion in fashioning an appropriate sanction, which may range from dismissal
               of a lawsuit to an assessment of attorney's fees. Although the “American Rule”
               prohibits the shifting of attorney's fees in most cases, see Alyeska Pipeline Service
               Co. v. Wilderness Society, 421 U.S. 240, 259, 95 S.Ct. 1612, 1622, 44 L.Ed.2d
               141, an exception allows federal courts to exercise their inherent power to assess
               such fees as a sanction when a party has acted in bad faith, vexatiously, wantonly,
               or for oppressive reasons, id., at 258–259, 260, 95 S.Ct. at 1622–1623, 1623, as
               when the party practices a fraud upon the court, Universal Oil Products Co. v.
               Root Refining Co., 328 U.S. 575, 580, 66 S.Ct. 1176, 1179, 90 L.Ed. 1447, or
               delays or disrupts the litigation or hampers a court order's enforcement, Hutto
               v. Finney, 437 U.S. 678, 689, n. 14, 98 S.Ct. 2565, 2573, n. 14, 57 L.Ed.2d 522.
               Pp. 2132–2133.

Chambers, 501 U.S. at 33 (emphasis added).

       Not only should Mr. Roth and Hotels and Stuff be required to compensate for the fees and

costs of Plaintiff’s attorneys, they should also be required to compensate the attorneys of all the

other defendants.

                                                              Respectfully submitted,

                                                              By: /s/ Thomas B. Bacon
                                                              Thomas B. Bacon, P.A.
                                                              644 N. McDonald Street
                                                              Mt. Dora, FL 32757
                                                              tbb@thomasbaconlaw.com
                                                              954-478-7811




                                                 3
               Case MDL No. 2978 Document 15 Filed 10/30/20 Page 4 of 4



                                           Proof of Service

I hereby certify that a copy of the foregoing was served on all counsel of record via this Panel’s

CM/ECF system this 30th day of October, 2020. Also, this day, the following unrepresented

parties were served by first class mail:



    Wilber LLC                                        Gaila Brandon
    Relax Inn                                         Riverview Hotel
    829 Berlin Turnpike                               105 Osborne Street
    Berlin, CT 06037                                  St. Marys GA 31558

    Classic Mgt LLC                                   Jerry Brandon
    Sunset Inn                                        Riverview Hotel
    1600 Absecon Blvd.                                105 Osborne Street
    Atlantic City, NJ 08401                           St. Marys GA 31558

    Aarav Hospitality One LLC                         Goldstar Group Inc.
    Sunset Inn                                        Village Inn & Suites
    1600 Absecon Blvd.                                37 S New York Road
    Atlantic City, NJ 08401                           Smithfield NJ 08205

    Darwin Distributors Inc.                          Max Gurwicz
    Huntingdon Motor Inn                              Quality Inn
    Motor Inn Dr.                                     3101 Pacific Ave.
    Huntingdon PA 16652                               Atlantic City, NJ 08401




                                                               By: /s/ Thomas B. Bacon
.




                                                  4
